Case 2:20-cv-06501-ADS Document 20 Filed 08/11/21 Page 1 of 3 Page ID #:612
                                                                        JS-6

     Lawrence D. Rohlfing
 1   Attorney at Law: 119433
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Patricia Ann Julion
 6
 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION
 9
10
11   PATRICIA ANN JULION,                   ) Case No.: 2:20-cv-06501-ADS
                                            )
12                                          )
                  Plaintiff,                ) ORDER OF DISMISSAL
13                                          )
           vs.                              )
14                                          )
     KILOLO KIJAKAZI,                       )
15                                          )
     Acting Commissioner of Social
                                            )
16   Security,                              )
                                            )
17                                          )
                  Defendant.                )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE: 8/11/2021
23                             ___________________________________
                                    /s/ Autumn D. Spaeth
                               THE HONORABLE AUTUMN D. SPAETH
24                             UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
Case 2:20-cv-06501-ADS Document 20 Filed 08/11/21 Page 2 of 3 Page ID #:613



     DATE: August 10, 2021        Respectfully submitted,
 1
                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 2
                                         /s/ Lawrence D. Rohlfing
 3                             BY:
                                  Lawrence D. Rohlfing
 4                                Attorney for plaintiff Patricia Ann Julion
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
Case 2:20-cv-06501-ADS Document 20 Filed 08/11/21 Page 3 of 3 Page ID #:614



                            CERTIFICATE OF SERVICE
 1                     FOR CASE NUMBER 2:20-CV-06501-ADS
 2
           I hereby certify that I electronically filed the foregoing with the Clerk of the
 3
     Court for this court by using the CM/ECF system on August 10, 2021.
 4
 5         I certify that all participants in the case are registered CM/ECF users and

 6   that service will be accomplished by the CM/ECF system.
 7
                               /s/ Lawrence D. Rohlfing
 8
                               _______________________________
 9                             Lawrence D. Rohlfing
                               Attorneys for Plaintiff
10                             ___________

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                              -3-
